Citation Nr: 0706673	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  05-19 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to specially adapted housing and special home 
adaptation grants.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's Spouse


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1982 to August 
1987. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied specially adapted housing and special home adaptation 
grants. 

The veteran testified before the Board sitting at the RO in 
February 2006. 


FINDINGS OF FACT

1.  The veteran has the following service-connected 
disabilities:  left lower extremity fractures, fusion, post-
below the knee amputation, now 60 percent disabling; 
depression, now 50 percent disabling; and right hip 
trochanteric bursitis, now 10 percent disabling.  The veteran 
has also been granted total disability based on individual 
unemployability.  

2.  The veteran does not use any prosthesis.  He ambulates 
outside the home using a motorized wheelchair and in the home 
using crutches and crawling.   He experiences difficulty in 
motion and pain when using crutches or a manual wheelchair 
due to right hip and shoulder conditions.  His home is not 
configured to allow operation of the motorized wheelchair 
across thresholds and through door openings, and it is not 
equipped with grab bars.     


CONCLUSION OF LAW

The criteria for entitlement to specially adapted housing and 
special home adaptation grants have not been met.  
38 U.S.C.A. §§ 2101(a), 2101(b) (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.809, 3.809a (2006).   



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2004; a rating 
decision in October 2004; and a statement of the case in May 
2005.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the June 2005 supplemental statement of the 
case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained examinations.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.

The veteran contends that he is unable to use a prosthesis 
for his lower left leg and that pain from right hip and 
shoulders limits the use of crutches and a manual wheelchair.  
He contends that modifications to his home are necessary to 
permit access by a motorized wheelchair and to provide grab 
bars and lower countertops to accomplish some activities of 
daily living.  

Entitlement to specially adapted housing is warranted if the 
veteran has a permanent and total service-connected 
disability that meets the following criteria: (1) the loss, 
or permanent loss of use, of both lower extremities, that 
requires the use of braces, crutches, canes, or a wheelchair 
in order to move from place to place; or (2) blindness in 
both eyes, having only light perception, together with the 
loss, or loss of use, of one lower extremity; or (3) the 
loss, or permanent loss of use, of one lower extremity, 
together with residuals of an organic disease or injury that 
affects balance or ability to move forward, and requires the 
use of braces, crutches, canes, or a wheelchair in order to 
move from place to place; or (4) the loss, or permanent loss 
of use, of one lower extremity together with the loss, or 
permanent loss of use, of one upper extremity that affects 
balance or ability to move forward and requires the use of 
braces, crutches, canes, or a wheelchair in order to move 
from place to place.  38 U.S.C.A. § 2101(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.809 (2006).

Where entitlement to specially adapted housing is not 
established, a veteran may nevertheless qualify for a special 
home adaptation grant. The veteran must not be eligible for 
assistance in acquiring specially adapted housing under 38 
C.F.R. 
§ 3.809 or previously have received assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a).  A 
veteran may be entitled to special home adaptation grant if 
he has a permanent and total service-connected disability 
which is due to blindness in both eyes of 5/200 visual acuity 
or less; or due to the loss, or permanent loss of use, of 
both hands.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a 
(2006). 

The veteran has the following service-connected disabilities: 
left lower extremity fractures, fusion, and post-below the 
knee amputation, now 60 percent disabling; depression, now 50 
percent disabling; and right hip trochanteric bursitis, now 
10 percent disabling.  The veteran has also been granted 
total disability based on individual unemployability. 

The veteran injured his left lower leg in service, and after 
multiple unsuccessful arthrodesis surgeries, the veteran 
underwent a below the knee amputation of his left leg in 
August 2002.  The veteran was provided with a prosthesis but 
after rehabilitation training was unable to walk independent 
of other support.  In January 2004, a VA physician noted that 
the veteran used his own motorized wheelchair outside the 
home and crutches inside because his home could not 
accommodate access by the power chair.  He was unable to use 
the prosthesis because it did not fit properly and because 
its use increased pain in his right hip.  The veteran also 
reported bilateral shoulder pain due to the use of crutches, 
although the physician could find no etiology at the time.  

In April 2004, a VA orthopedic physician noted that the 
veteran would continue to experience secondary symptoms if he 
did not use the prosthesis and encouraged the veteran to 
obtain a device with a better fit.  In December 2004, a VA 
physician prescribed knee pads for crawling in the home 
because the veteran preferred this mobility method.  

In a letter received by the RO in January 2005, a VA 
physician's assistant stated that that the veteran's upper 
and lower extremity impairments required that his home be 
handicapped accessible, specifically to accommodate a 
motorized wheelchair.  In April 2005 and May 2005, a VA 
physician noted the need for the veteran to return to use of 
the prosthesis with the assistance of a walker to unload the 
shoulders during ambulation.  Although the physician noted 
that the veteran expressed some interest, there is no record 
of a refitted prosthesis or subsequent physical therapy.  

In a February 2006 Board hearing, the veteran stated that he 
was unable to adapt to the use of a prosthesis.  He used 
crutches occasionally but had difficulty due to shoulder and 
right hip pain and safety problems with slippery floors in 
his home.  He stated that his shoulder pain precluded the use 
of a manual wheelchair and that his home entry and interior 
design would not accommodate the heavy motorized wheelchair.  
He also stated that his home did not have grab rails for 
safety in the bathroom and that kitchen counters were not low 
enough for cooking from the wheelchair position.  

Regrettably, the Board concludes that special adaptive 
housing is not warranted under 38 U.S.C.A. § 2101(a) because 
the veteran does not have a total and permanent disability 
that meets the statutory requirements.  Although the veteran 
has lost one lower extremity and has service-connected 
disease of the right hip that together affect balance and 
mobility, even when combined, the disability is not total 
(rated 100 percent).  The veteran also has the loss of one 
extremity combined with non-service-connected shoulder 
conditions.  However, even if the shoulders were service-
connected, the condition does not rise to the level of a loss 
of use of an upper extremity since ambulation remains 
possible, though painful, using crutches.  Furthermore, while 
the veteran is currently receiving a total disability rating 
based on uneployability due to service-connected 
disabilities, that rating also includes consideration of his 
service-connected depression.  The service-connected 
depression cannot be combined for this consideration because 
it is not the residual of an organic disease or injury.  
While service-connected was established for that condition 
secondary to the organic disease or injury, the mental 
disorder is not an organic residual of organic disease or 
injury.  Therefore, it cannot be combined for consideration 
of whether a total disability is in effect.  Although the 
veteran stated that he was unable to adapt to the prosthesis, 
the Board notes that VA physicians indicated that a new 
device with proper fit and appropriate training and physician 
therapy was a viable treatment option.  

A special home adaptation grant is not warranted under 
38 U.S.C.A. § 2101(b) because the veteran is not blind nor 
has he lost the use of both hands.  

The weight of the credible evidence demonstrates that the 
veteran's current left leg combined with right hip or 
bilateral shoulder conditions do not meet the criteria for 
entitlement to specially adapted housing or for a special 
home adaptation grant.  As the preponderance of the evidence 
is against this claim, the "benefit of the doubt" rule is 
not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Specially adapted housing and special home adaptation grants 
are denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


